Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 10/21/2021, claims 9-29 are presented for examination. Claims 9, 17, 20, and 25 are independent.
Canceled claim(s): 1-9.
New claims: 9-29
With regards to newly added independent claims reciting elements pertaining to switch position and registration of unique information, Examiner notes that Applicant’s claimed invention is reciting standard Bluetooth/ble initial pairing algorithm which requires turning on/enabling Bluetooth/ble mode with a switch/button, and performing the first time/initial pairing. Note further UUID/applications launch is also part of standard Bluetooth/ble protocol as discussed further in the rejection section below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-15 and 17-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150341440 A1 (hereinafter ‘Nelson’).

As regards claim 9, Nelson (US 20150341440 A1) discloses:  A communication system for a working machine comprising: a communication device disposed on the working machine; and (Nelson: Abstract, i.e., Figs. 1-3, 323, controller with a transceiver)

wherein the communication device includes a storage to register the unique information, and (Nelson: Figs. 2-4, ¶23, ¶25, ¶44-¶47, i.e., nomadi device (i.e., smartphone) sending UUID to the VCS over the ble/bluetooth)
a switch to be switched between a first position to allow registration of the unique information in the storage and a second position to prevent the registration of the unique information in the storage, (Nelson: ¶32, i.e., the button that allows Bluetooth/BLE pairing process to start. Note: in Bluetooth/ble protocol, initial registration of unique information between Bluetooth/ble devices pairing with each other require a device sending to the other device a unique information which gets recorded/stored by the device, see e.g., US 20110215921 A1, Fig. 4, ¶136) 
the communication device transmits, to the mobile terminal, a service universal unique identifier (UUID) containing an application identifier that identifies an application programmed to operate the working machine by the mobile terminal, the mobile terminal transmits the unique information to the 
in a case where the storage has not registered the unique information of the mobile terminal and the switch is switched to the first position, the communication device transmits connection request to the mobile terminal after receiving the unique information, (Nelson: ¶32, i.e., the button that allows Bluetooth/BLE pairing process to start. Note: in Bluetooth/ble protocol, initial registration of unique information between Bluetooth/ble devices pairing with each other require a device sending to the other device a unique information which gets recorded/stored by the device, see e.g., US 20110215921 A1, Fig. 4, ¶136) 
the mobile terminal requests the communication device to transmit authentication information for paring with the communication device after receiving the connection request, (Nelson: ¶64-¶67, ¶74-¶75, i.e., after exchanging the UUID, the 
the communication device transmits the authentication information to the mobile terminal in response to the connection request, (Nelson: ¶64-¶67, i.e., after exchanging the UUID, the connection is made based on security such as authentication using a token. See also, Shahriyar: pages 5-7, i.e., the Bluetooth protocol)
the mobile terminal judges whether the paring is established based on the authentication information, (Nelson: ¶64-¶67, i.e., after exchanging the UUID, the connection is made based on security such as authentication using a token. See also, Shahriyar: pages 5-7, i.e., the Bluetooth protocol)
the mobile terminal establishes bidirectional communication with the communication device, and (Nelson: ¶54-¶57, ¶64-¶67, i.e., after exchanging the UUID, the connection is made based on security such as authentication using a token and launching an application based on the UUID. See also, Shahriyar: pages 5-7, i.e., the Bluetooth protocol)
executes the application identified by the application identifier contained in the service universal unique identifier (UUID) when the paring is established, (Nelson: ¶54-¶57, ¶64-¶67, i.e., after exchanging the UUID, the connection is made 
the communication device registers in the storage, the unique information of the mobile terminal with which the bidirectional communication is established. (Nelson: ¶32, i.e., the button that allows Bluetooth/BLE pairing process to start. Note: in Bluetooth/ble protocol, initial registration of unique information between Bluetooth/ble devices pairing with each other require a device sending to the other device a unique information which gets recorded/stored by the device, see e.g., US 20110215921 A1, Fig. 4, ¶136) 

Claims 17, 20, and 25 recite substantially the same features recited in claim 9 above, and are rejected based on aforementioned rationale discussed in the rejection of the claim.

As regards claim 10, Nelson discloses the communication system according to claim 9, wherein in a case where the storage has not registered the unique information of the mobile terminal and the switch is switched to the second position, the mobile terminal does not establish the bidirectional communication with the communication device. (Nelson: ¶32, i.e., the button that 

Claims 18, 21, and 26 recite substantially the same features recited in claim 10 above, and are rejected based on aforementioned rationale discussed in the rejection of the claim.

As regards claim 11, Nelson discloses the communication system according to claim 9, whereinin a case where the storage has registered the unique information of the mobile terminal, the mobile terminal establishes the bidirectional communication with the communication device without transmitting the connection request to the mobile terminal. (Nelson: ¶32, i.e., the initial Bluetooth/BLE pairing process between two devices, wherein if the pairing was established between the devices in the past, the unique information is not exchanged as it is recorded during the first time pairing is established. Note: in Bluetooth/ble protocol, initial registration of unique 

Claims 19, 22, and 27 recite substantially the same features recited in claim 11 above, and are rejected based on aforementioned rationale discussed in the rejection of the claim.

As regards claim 12, Nelson discloses the communication system according to claim 9, wherein the mobile terminal transmits an advertisement packet to the communication device, and the communication device transmits the service universal unique identifier (UUID) to the mobile terminal in response to the advertisement packet. (Nelson: Figs. 5-7, ¶54-¶57, ¶64-¶72, i.e., after exchanging the UUID, the connection is made based on security such as authentication using a token and launching an application based on the UUID. See also, Shahriyar: pages 5-7, i.e., the Bluetooth protocol)

Claims 19, 23, and 27 recite substantially the same features recited in claim 11 above, and are rejected based on 

As regards claim 13, Nelson discloses the communication system according to claim 9, wherein the mobile terminal transmits data requested by the communication device after executing the application. (Nelson: Figs. ¶25, ¶54-¶57)

Claim 24 recites substantially the same features recited in claim 13 above, and are rejected based on aforementioned rationale discussed in the rejection of the claim.

As regards claim 14, Nelson discloses the communication system according to claim 9, wherein the application includes at least one of a starting application for starting a driving part of the working machine and a setting application for setting the working machine. (Nelson: Figs. 5-7, ¶23, ¶54-¶57, ¶64-¶72)

As regards claim 15, Nelson discloses the communication system according to claim 9, wherein the mobile terminal is one selected from a group consisting of a tablet computer, a smartphone, and a PDA. (Nelson: ¶23-¶24)

claim 28, Nelson discloses the communication processing method according to claim 20, comprising: transmitting connection request from the communication device to the mobile terminal after receiving the unique information, in a case where the storage has not registered the unique information of the mobile terminal and the switch is switched to the first position. (Nelson: ¶32, i.e., the initial Bluetooth/BLE pairing process between two devices, wherein if the pairing was established between the devices in the past, the unique information is not exchanged as it is recorded during the first time pairing is established. Note: in Bluetooth/ble protocol, initial registration of unique information between Bluetooth/ble devices pairing with each other require a device sending to the other device a unique information which gets recorded/stored by the device, see e.g., US 20110215921 A1, Fig. 4, ¶136) 

As regards claim 29, Nelson discloses the communication processing method according to claim 25, comprising: transmitting connection request from the communication device to the mobile terminal after receiving the unique information, in a case where the storage has not registered the unique information of the mobile terminal and the switch is switched to the first position. (Nelson: ¶32, i.e., the initial Bluetooth/BLE pairing process between two devices, wherein if the pairing was  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of US 20140187219 A1 (hereinafter ‘Yang’).

As regards claim 16, Nelson discloses the communication system according to claim 9, wherein the working machine (Nelson: Fig. 3, ¶23-¶24, i.e., working machine is a vehicle)
However, Nelson does not explicitly disclose the vehicle is one a farm vehicles/equipment. However, farm vehicles are well-known and commonly used vehicles. See e.g., Yang (US 20140187219 A1) teaches a vehicle security system wherein secure connection 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Nelson to include vehicles that include well-known and commonly used vehicles including tractor, commercial vehicles and so forth as taught by Yang with the motivation to provide secure communication between a wireless device and vehicles (Yang: ¶20-¶21, ¶52-¶53)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SYED A ZAIDI/     Primary Examiner, Art Unit 2432